DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 	With respect to claim 1, the closest prior art Frank (US 5646520) fails to suggest or disclose a current detection circuit comprising a division circuit including a first terminal connected to the drain of the second switching element and a second terminal connected to the drain of the third switching element, the division circuit being configured to output t an output signal determined by a ratio between a drain voltage of the second switching element supplied to the first terminal and a drain voltage of the third switching element supplied to the second terminal. Here, although the divider circuit is present in Frank, the divider circuit does not have the specific connections.  
	With respect to claim 19, the closest prior art Frank (US 5646520) fails to suggest or disclose a division circuit including a first terminal connected to the drain of the second switching element and a second terminal connected to the drain of the third switching element, the division circuit being configured to output an output signal determined by a ration between a drain voltage of the second switching element supplied to the first terminal and a drain voltage of the third switching element supplied to the second terminal.
 	With respect to claim 20, the closest prior art Frank (US 5646520) fails to suggest or disclose a second multiplication circuit that multiplies a drain voltage of the third switching element by the predetermined factor; a subtraction circuit that outputs a differential signal between an output of the second multiplication circuit and a predetermined reference voltage; and an amplification circuit that amplifies the differential signal of the subtraction circuit and supplies the predetermined factor tot the first multiplication circuit and the second multiplication circuit.   
 	Here, the second multiplication circuit, subtraction circuit and amplification circuit as detailed are not found in combination with the details of the current detector. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAREEM E ALMO whose telephone number is (571)272-5524. The examiner can normally be reached M-F (8:00am-4:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on M-F (8:00am-4:00pm). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAREEM E ALMO/Examiner, Art Unit 2849                                                                                                                                                                                                        
/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849